Garry, J.
It is well settled that, where the parties have executed a valid stipulation or agreement, a domestic relations order may convey only those rights and awards upon which the parties agreed (see McCoy v Feinman, 99 NY2d 295, 304 [2002]; Smith v Smith, 59 AD3d 905, 906 [2009]). A “stipulation of settlement that is incorporated into a divorce judgment ‘is an independent contract, subject to the principles of contract interpretation’ ” (LaPierre v LaPierre, 84 AD3d 1497, 1498 [2011], quoting Ross v Ross, 16 AD3d 713, 714 [2005]). As such, if the language of a stipulation is unambiguous, its terms are given their plain and ordinary meaning, and the parties’ intent is determined without resort to extrinsic evidence (see Smith v Smith, 59 AD3d at 906; Ross v Ross, 16 AD3d at 714; Stevens v Stevens, 11 AD3d 791, 792 [2004]). Whether language is ambiguous is a matter of law to be determined by the court (see Hendrix v Hendrix, 2 AD3d 1257, 1258 [2003]; Su v Su, 268 AD2d 945, 946 [2000], lv denied 95 NY2d 752 [2000]), and in rendering this determination a court may not “add or excise terms, nor distort the meaning of those used” (Smith v Smith, 59 AD3d at 906 [internal quota*1261tion marks and citations omitted]; see Stevens v Stevens, 11 AD3d at 792).
We agree with Supreme Court that the language of the parties’ stipulation explicitly provides defendant with survivor benefits. The agreement provides that “[plaintiff] shall opt to have said pension throughout the life of [defendant] and [plaintiff].” Contrary to plaintiff’s arguments, this provision can only be read as providing defendant with survivor benefits in plaintiffs pension; as defendant’s interest in plaintiffs pension is measured “throughout” his own life, and not just plaintiffs life, the plain meaning of this term in the stipulation is that plaintiff must choose a pension option that ensures lifetime benefits to defendant (compare Casella v Casella, 306 AD2d 800, 801 [2003]; De Gaust v De Gaust, 237 AD2d 862, 863 [1997]).
Mercure, A.P.J., Peters, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.